10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

HONORABLE RONALD B. LEIGHTON

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
ANDRE THOMPSON, and BRYSON CASE NO. C18-5267RBL
CHAPLIN,
VERDICT FORM

Plaintiffs,
Vv.

CITY OF OLYMPIA, et al.,

Defendants.

 

 

 

 

We, the jury, answer the questions submitted by the Court as follows:
Question 1: Do you find that Officer Donald violated Andre Thompson’s
constitutional rights by using excessive force on May 21, 2015?
Yes No
Question 2: Do you find that Officer Donald violated Bryson Chaplin’s constitutional

rights by using excessive force on May 21, 2015?

Yes J No

VERDICT FORM - 1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Question 3: Do you find that the City of Olympia’s failure to train its officers was the

moving force behind a violation of Andre Thompson’s constitutional rights?

Yes oS No

Question 4: Do you find that the City of Olympia’s failure to train its officers was the
moving force behind a violation of Bryson Chaplin’s constitutional rights?
Yes / No
Question 5: Do you find that the City of Olympia’s official policy, practice, or custom
was the moving force behind a violation of Andre Thompson’s constitutional rights?
Yes 4 No
Question 6: Do you find that the City of Olympia’s official policy, practice, or custom
was the moving force behind a violation of Bryson Chaplin’s constitutional rights?
Yes J No
Question 7: Do you find for Andre Thompson on his negligence claim against Officer

Donald and the City of Olympia?

_____ Yes vA No

Ifyou answered Yes to Question 7, answer Question 8. If you answered No to Question 7,

go to Question 10.

VERDICT FORM - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Question 8: Do you find that Andre Thompson was contributorily negligent?
__iYes ___No
If you answered Yes to Question 8, answer Question 9. If you answered No to Question 8, .
go to Question 10.
Question 9: What percentage of fault do you assign to Andre Thompson on the one
hand, and to Officer Donald on the other? Your total should equal 100%.
~ Andre Thompson %

Officer Donald %

Question 10: Do you find for Bryson Chaplin on his negligence claim against Officer
Donald and the City of Olympia?
__ Yes Vv No
If you answered Yes to Question 10, answer Question 11. If you answered No to Question
10, go to Question 13.
Question 11: Do you find that Bryson Chaplin was contributorily negligent?
__‘Yes ____No
Ifyou answered Yes to Question 11, answer Question 12. If you answered No to Question
11, go to Question 13.
‘Question 12: What percentage of fault do you assign to Bryson Chaplin on the one hand,
and to Officer Donald on the other? Your total should equal 100%
Bryson Chaplin %

Officer Donald %

VERDICT FORM -3

 
10
i
12
13
14

15

16.

17

18

19

20

21

22

23

24

 

 

Question 13: Do you find for Andre Thompson on his outrage claim against Officer
Donald and the City of Olympia?

Yes f No

Question 14: Do you find for Bryson Chaplin on his outrage claim against Officer

Donald and the City of Olympia?

Yes Y¥ _No

The presiding juror should date and sign this verdict form and advise the Court that you

have reached a verdict.

ty
Dated this _ | 0 day of October 2019.

 

VERDICT FORM - 4

 
